In the instant action, inter alia, to recover damages for malicious prosecution and abuse of process, the plaintiff Daniel Mangano alleges that the defendants maliciously instigated a criminal prosecution against him without proper investigation and that the defendants maliciously continued to seek his prosecution with the sole intent of causing him harm. After the defendants made out a prima case for summary judgment, the plaintiffs failed to raise any triable issue of fact either as to the defendants’ malicious intent (see Berliner v Burton, 283 AD2d 451) or as to the defendants’ intent to harm him or to use process improperly to obtain a collateral objective (see Curiano v Suozzi, 63 NY2d 113, 116).
Additionally, the Supreme Court properly granted summary judgment dismissing the causes of action for defamation, intentional infliction of emotional distress, and conversion. O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.